Peters, PJ.
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered June 22, 2011, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant’s sole argument on appeal is that his statements to police and information concerning field sobriety and chemical tests administered and refused following his arrest should have been suppressed. However, only “[a]n order finally denying a motion to suppress evidence” may be reviewed on appeal following a guilty plea (CPL 710.70 [2]; see People v Fernandez, 67 NY2d 686, 688 [1986]). By pleading guilty after the suppression *1183hearing hut before a decision was rendered on his underlying suppression motion, defendant forfeited his right to appellate review of all claims related to that pending motion (see People v Fernandez, 67 NY2d at 688; People v Brabham, 112 AD3d 1066, 1067 [2013]; People v Morrison, 106 AD3d 1201, 1202 [2013]; People v Adams, 31 AD3d 1063, 1064 [2006], lv denied 7 NY3d 845 [2006]; People v Williams, 6 AD3d 746, 747 [2004], lv denied 3 NY3d 650 [2004]). Defendant’s suggestion that County Court purposefully withheld decision on the suppression motion so as to take his guilty plea is belied by the record.
Stein, McCarthy and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed.